Hall, Presiding Judge.
In a suit on a note, defendant appeals from the judgment and from the denial of his motions for new trial and judgment n.o.v.
Defendant admitted a prima facie case on the note and assumed the burden on his defense of failure of consideration. He offered evidence to show that he had given the note in payment of 2,500 shares of stock of a corporation in which he already held stock and in which he desired a controlling interest. He claims that he relied upon plaintiff’s representation that the person to whom the stock was originally issued had paid the corporation for it and that she, in turn, had paid him. Defendant then attempted to show, by way of inference, that the original •stockholder had not paid the corporation for the stock. He offered into evidence two promissory notes made to this original stockholder by two other unrelated people.
The trial court did not err in refusing to admit these notes. We cannot see any relevance to the theory of the defense and only further confusion of an already muddy issue.
In point of fact, there is no such defense as outlined above. Whether the original stockholder paid or not is a matter between him and the corporation. The plaintiff here gave full consideration for defendant’s note when she transferred the stock which gave him the control of the corporation. The worthlessness of stock does not constitute a *271failure of consideration for a note given in exchange for it. Farrell v. Barrett, 45 Ga. App. 104 (163 SE 217).
Argued November 3, 1971
Decided January 6, 1972.
Shoob, McLain & Jessee, Robert P. Wilson, for appellant.
Gambrell & Mobley, Robert D. Feagin, III, Howe & Howe, Donald B. Howe, Jr., for appellee.

Judgment affirmed.


Eberhardt and Clark, JJ., concur.